              Case 1:18-cr-00834-PAE Document 115 Filed 02/11/19 Page 1 of 3

	  

                                DAWN M. FLORIO LAW FIRM, PLLC
                                   Attorney & Counselors at Law
                                     909 3rd Avenue, 28th Floor
                                       New York, NY 10022
                                    Telephone: (212) 939-9539
                                    Facsimile: (347) 398-8062
                                    DawnMFlorio@yahoo.com
                                   *ADMITTED IN NY & NJ STATE AND FEDERAL
	     	         	     	        	     	  

                                                                 February 11, 2019

VIA ECF
Honorable Paul A. Engelmayer
United States District Court Judge
Southern District of New York
40 Foley Square
New York, New York 10007


                         Re:              United States v. Jamel Jones, et.al.
                         Case No.:        S6 18 cr. 834(PAE)

Dear Judge Engelmayer;

        I represent Daniel Hernandez in the above referenced case. I have not represented any of
the co-defendants in this matter. Therefore I am non-conflicted counsel for Mr. Hernandez. I
have spoken to him independently without the presence of Lance Lazzaro concerning Mr.
Lazzaro’s previous representation of Kifano Jordan and Faheem Walter and any potential
conflicts.

       There is a potential conflict as a result of Mr. Lazzaro’s former representation of Mr.
Jordan and Mr. Walter.

        It is my position that it is only my client Daniel Hernandez who has to waive any
potential conflicts to permit Mr. Lazzaro to represent Mr. Hernandez. After consulting with my
client, Mr. Hernandez is willing to waive any potential conflicts arising out of Mr. Lazzaro’s
former representations of Kifano Jordan and Faheem Walter.

       I would suggest that the procedures to be followed to obtain such a waiver would be
questions proposed by the government in their January 16, 2019 letter to the court.
        Case 1:18-cr-00834-PAE Document 115 Filed 02/11/19 Page 2 of 3

                               Proposed Curcio Examination
                              United States v. Jamel Jones et al.

A.     Introductory Questions To Establish Competence
       Age

       Education

       Current medications

       Alcohol, drugs, medications within past 24 hours

       Is anything interfering with your ability to understand what is happening here today?

B.     Potential Conflict of Interest Posed by Lance Lazzaro’s
       Prior Representation of Kifano Jordan and Faheem Walter

                                      Daniel Hernandez

       1.     Are you satisfied with the services of Mr. Lazzaro thus far in the case?

       2.     Has Mr. Lazzaro informed you that he represented co-defendant Kifano Jordan
              and Faheem Walter?

       3.     Do you understand that the fact that Mr. Lazzaro represented Mr. Jordan and Mr.
              Walter likely had conversations with him that are likely covered by attorney-
              client privilege and could lead Mr. Lazzaro to have loyalties divided between
              yourself and Mr. Jordan and Mr. Walter?

       4.     Let me give you some examples of the ways in which Mr. Lazzaro’s privileged
              conversations with Mr. Jordan and Mr. Walter could adversely affect his
              representation of you in this case.

              a.     Are you aware that Mr. Lazzaro could possibly have information from Mr.
                     Jordan or Mr. Walter that would be helpful in defending you, but that he
                     would be absolutely prohibited from using it to defend you because of the
                     attorney client privilege?

              b.     Similarly, do you understand that, should this case proceed to trial, and
                     Mr. Jordan or Mr. Walter were to testify, Mr. Lazzaro may have
                     information to cross examine Mr. Jordan or Mr. Walter and would be
                     prohibited from using it because it is protected by the attorney-client
                     privilege?

       5.     Tell me in your own words what your understanding is of the potential conflicts
              of interest arising in this situation.




	                                             2	  
        Case 1:18-cr-00834-PAE Document 115 Filed 02/11/19 Page 3 of 3

       6.     Do you understand that one danger to you is in the inability to foresee all of the
              possible conflicts that might arise because of Mr. Lazzaro’s prior privileged
              conversations with Mr. Jordan and Mr. Walter and his current representation of
              you?

C.     The Right to Conflict-Free Representation

       7.     Do you understand that, in every criminal case, including this one, the defendant
              is entitled to assistance of counsel whose loyalty to him is undivided, who is not
              subject to any factor that might in any way intrude upon an attorney’s loyalty to
              his interests? In other words, do you understand that you are entitled to an
              attorney who has only your interests in mind, and not the interests of any other
              client?

       8.     Have you received any inducements, promises or threats with regard to your
              choice of counsel in this case?

       9.     Have you consulted with any attorneys other than Mr. Lazzaro about the dangers
              to you of this potential conflict of interest?

D.     Continuation of Curcio Hearing

       10.    After considering all that I have said today about the ways in which Mr. Lazzaro’s
              prior representation of Mr. Jordan and Mr. Walter may adversely affect your
              defense, do you believe that it is in your best interest to continue with him as your
              attorney? Is that your wish?

       11.    Do you understand that by choosing to continue with Mr. Lazzaro as your
              attorney, you are waiving your right to be represented solely by an attorney who
              has no conflict of interest?

       12.    Are you knowingly and voluntarily waiving your right to conflict-free
              representation?

       13.    Do you agree to waive any post-conviction argument, on appeal or otherwise, that
              by virtue of Mr. Lazzaro’s prior representation of Mr. Jordan and representation
              of Mr. Walter, you were denied effective assistance of counsel by Mr. Lazzaro?

       14.    Is there anything that I have said that you wish to have explained further?


                                                        Respectfully submitted,

                                                        By:    Dawn M. Florio
                                                               Dawn M. Florio, Esq

cc: All counsel of records (by ECF)



	                                              3	  
